Citation Nr: 9931611	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
visual impairment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from March 1942 to September 
1945.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho, which declined to reopen the 
claim of entitlement to service connection for visual 
impairment.

The Board notes that the veteran's appeal originally included 
the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for hearing loss.  During the pendency of the 
appeal, a June 1999 hearing officer's decision granted 
service connection for hearing loss, and assigned a 50 
percent evaluation.  The veteran was notified of this 
decision, and did not file a notice of disagreement (NOD).  
Therefore, the issue of a higher evaluation for this disorder 
is not presently in appellate status.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The Board notes that the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim for service connection for 
visual impairment is the only issue that has been properly 
developed and certified for appeal.  Accordingly, the Board 
will limit its consideration to that issue.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for visual impairment was denied by an RO rating decision in 
November 1945; no timely appeal therefrom was filed.

2.  The evidence received since the final, November 1945 
rating decision with regard to visual impairment does not 
bear directly or substantially upon the issues at hand, is 
essentially duplicative or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim


CONCLUSION OF LAW

1.  The November 1945 rating decision denying the claim of 
entitlement to service connection for visual impairment is 
final.  Veteran's Regulation No. 2(a), pt. II, par. III (now 
38 U.S.C.A. § 7105 (West 1991)); Department of Veterans 
Affairs Regulation 1008 (now 38 C.F.R. § 20.1103 (1999)).

2.  Evidence received since the September 1998 rating 
decision is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for diagnosis or 
treatment of an eye disorder.  An October 1944 record notes 
that the veteran failed a night vision test with a radium 
plaque adaptometer, and indicates that night vision was 
10/20.  The September 1945 Report of Physical Examination 
upon the veteran's separation from service is negative for an 
eye disorder, and a clinical evaluation of the eyes was 
normal.  Distant vision was 18/20 in the right eye and 20/30 
in the left eye.  Binocular vision was 20/20 bilaterally.  
Color perception was normal.

In October 1945, the veteran filed a claim of entitlement to 
service connection for several disorders, including defective 
vision.  Therein, he maintained that radar watch during 
service weakened his right eye vision.  

Service connection for defective vision was denied by a 
rating decision in November 1945.  The veteran was informed 
of, but voiced no disagreement with, that decision.  That 
decision became final.  

In April 1998 correspondence, the veteran sought to reopen 
his claim for service connection for defective vision.  He 
explained that his "eye problems" resulted from prolonged 
radar watches while stationed aboard a submarine during 
service.  The veteran related that there were 1/2 hour 
rotations for each station on the submarine.  Because he was 
responsible for the finite tuning of the radar equipment, 
however, he remained at the radar station for four-hour 
shifts with no breaks.  He began experiencing "eye 
problems," and sought treatment from a private physician 
following a war patrol in 1943.  He purchased his first pair 
of eyeglasses in Honolulu, Hawaii in 1943, and has continued 
to wear eyeglasses since that time.

A September 1998 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for visual impairment.  November 1998 
correspondence from the veteran's representative was accepted 
by the RO as a notice of disagreement (NOD) with this 
decision.  The veteran submitted a substantive appeal (Form 
1-9) in December 1998, perfecting his appeal.

During the May 1999 personal hearing, the veteran testified 
that he had no problems with his vision prior to service.  
Transcript (T.) at 13.  He related that he was stationed 
aboard a submarine during World War II, and was responsible 
for monitoring a radar screen, which was similar to an early 
television set.  T. at 2 and 14.  The veteran reported that 
his vision became "a little bit fuzzy" due to the eyestrain 
caused by this equipment.  T. at 12-13.  Consequently, he 
purchased his first pair of eyeglasses in Honolulu, Hawaii in 
1943, to "sharpen" his vision.  T. at 12-13.  He reported 
that he has astigmatism, and currently has reading glasses.  
T. at 13.  

During the hearing, the veteran submitted a written statement 
in support of his claim.  Therein, the veteran reported that 
his current visual impairment was caused by monitoring the 
radar screen during service.  He stated that he purchased his 
first pair of eyeglasses in 1943, and has required eyeglasses 
since that time.

Based on this evidence, a June 1999 hearing officer's 
decision found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for visual impairment.

Analysis

As indicated above, service connection for visual impairment 
was denied by a November 1945 RO rating decision.  The 
veteran was notified of that decision and his appeal rights 
but voiced no timely disagreement therewith.  See Veteran's 
Regulation No. 2(a), pt. II, par. III (now 38 U.S.C.A. 
§ 7105); Department of Veterans Affairs Regulation 1008 (now 
38 C.F.R. § 20.1103).  Accordingly, the November 1945 rating 
decision denying service connection for visual impairment 
became final and is not subject to revision on the same 
factual basis, but may be reopened on the submission of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104(a), 3.156(a); Evans v. Brown, 9 Vet. App. 273 
(1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for visual impairment.  The 
newly submitted evidence includes April 1998 correspondence 
from the veteran, testimony for the May 1999 personal 
hearing, and a written statement from the veteran submitted 
during the personal hearing.  While this evidence is new, in 
that it was not previously of record, it is fundamentally 
cumulative of other evidence previously submitted and 
considered by the RO in November 1945.  Specifically, the 
October 1945 claim alleged that "radar watch" caused the 
veteran's visual impairment.  Statements received from the 
veteran subsequent to the November 1945 rating decision 
simply reiterate the aforementioned assertion, and are merely 
redundant of evidence previously of record, and thus not new.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992). 

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in November 1945.  As noted 
above, final decisions of the RO are not subject to revision 
on the same factual basis.  Even assuming arguendo that 
portions of the newly-submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  Such evidence does not in any way 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's visual impairment.  
See Hodge, 155 F.3d at 1363.  The newly submitted evidence 
simply reiterates the sequence of events allegedly giving 
rise to his current visual impairment, the evidence of which 
was previously of record and which was considered and 
rejected by the RO in November 1945.  The Board must find 
that the recently obtained evidence is fundamentally 
cumulative.  Consequently, the Board finds that this evidence 
is not "new" and cannot constitute "new and material 
evidence."

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, because the evidence in this case is not new, it 
is not necessary to go on and determine whether it is 
material.  Thus, any error arising from the application of 
the now invalid Colvin test of materiality by the RO would be 
harmless error, and a remand for readjudication consistent 
with Hodge is not warranted.
  
As new and material evidence has not been submitted to reopen 
the veteran's claims for service connection for visual 
impairment, under Elkins, supra.  the Board need proceed no 
further.  Indeed, the Board's analysis must end here.  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

The Board must further emphasize that while the veteran 
maintains that his current astigmatism is related to 
eyestrain during service, astigmatism is a refractive error 
of the eye and, as such, not a disorder for which service 
connection may be granted under governing criteria.  38 
C.F.R. § 3.303(c).  As astigmatism is not considered to be a 
disorder under VA regulation, a claim for service connection 
for this disorder must fail for lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet.App. 426 (1994). 

Finally, the Board has no doubt about the distinguished 
nature of the veteran's combat service aboard a submarine on 
war patrols in the Pacific.  Nor does the Board doubt the 
circumstances of service the veteran has described concerning 
his exacting duties involving radar equipment.  The Board 
must stress, however, that the current record lacks any 
competent medical evidence demonstrating the existence of an 
eye disability for which service connection may be granted 
under the controlling statutory and regulatory criteria.  If 
the veteran wishes to pursue this claim further, he must 
obtain competent medical evidence demonstrating the existence 
of an eye disability for which service connection may be 
granted and competent medical evidence linking that 
disability to service.  






ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of service connection for 
visual impairment is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

